Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polyphenylene sulfide nonwoven, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action8
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Decoure et al. (PG Pub. 2016/0303498) in view of Gallucci et al. (PG Pub. 2009/0099300).
Regarding claims 1-2, Decoure et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality of meltblown fibers comprises polyetherimide and polyimide as taught from a list of polymers, but does not go in to the specifics of the polymers. However, Gallucci et al. teach a polymer blend for fibers comprising polyetherimide and polyimide wherein the glass transition 
Regarding claim 3, Decoure et al. teach each of meltblown fibers has the claimed diameter.  
Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination. 
Regarding claim 7, the previous combination is silent regarding the claimed meltblowing temperature. However, the claimed meltblowing temperature would have been obvious to one of ordinary skill in the art as is known in the art when meltblowing polymers including polyetherimides and polyimides.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamanna et al. (US Patent 6,372,829) in view of Gallucci et al. (PG Pub. 2009/0099300).
Regarding claims 1-2, Lamanna et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality 
Regarding claim 3, Lamanna et al. teach each of meltblown fibers has the claimed diameter.  
Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts with such similar end uses, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination. 
Regarding claim 7, Lamanna et al. teach the claimed meltblowing temperature in US Patent 5,300,357 which is incorporated and further the claimed meltblowing temperature would have been obvious to one of ordinary skill in the art as is known in the art when meltblowing polymers including polyetherimides and polyimides. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.